Citation Nr: 1139069	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from April 1954 to April 1957, and in the U.S. Air Force from January 1958 to June 1975, when he retired.  The appellant claims benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded by the Board for evidentiary development in June 2009 and February 2010.

The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran died in December 1989.  According to the death certificate, the cause of his death was active cardiopulmonary arrest due to chronic interstitial lung disease.

2.  At the time of his death, the Veteran's service-connected disorder was residuals of fractures of the nasal and facial bones, with a noncompensable disability evaluation.

3.  Applying the doctrine of reasonable doubt, it is as least as likely as not that the Veteran's chronic interstitial lung disease was causally related to asbestos exposure during his active service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the favorable action in this case as to service connection for the cause of the Veteran's death, any deviation in the execution of the VCAA requirements by the RO constituted harmless error, and does not prohibit decisional consideration of this matter.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312 (2011). 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

The Veteran died in December 1989.  His death certificate states that the cause of his death was active cardiopulmonary arrest due to chronic interstitial lung disease.  

The appellant, the widow of the Veteran, is seeking service connection for the cause of his death.  The Veteran's death certificate indicates that he died on December [redacted], 1989, with the immediate cause of death listed as cardiopulmonary arrest due to chronic interstitial lung disease.  The Veteran had active service in the Air Force from April 1954 to April 1957 and from January 1958 to June 1975.  His in-service specialty was aircraft mechanic and, although exposure to friable asbestos has not been documented, the Board gives him the benefit of the doubt and finds that it is likely he was exposed to asbestos in performing his duties.  At the time of his death, the Veteran's only service-connected disability was residuals of fractures of the nasal and facial bones, with a noncompensable evaluation.

The Veteran's service treatment records indicate that a July 1963 chest X-ray showed an overall increase in prominence of pulmonary parenchymal markings, the significance of which was unclear in the absence of prior films for comparison.  December 1963 and June 1966 chest X-rays were normal.  In June 1966 the Veteran complained of chest pain, and on examination the lungs were clear.  In May 1971 the Veteran was noted to have resolving bronchitis.  November 1971 treatment records indicate that he complained of intermittent chest pain and shortness of breath that was relieved by sitting up at night.  In December 1971 he complained of shortness of breath and lightheadedness.  The Veteran complained of three episodes a day of chest pain in January 1972 that lasted for one to five minutes and included shortness of breath.  A June 1972 chest X-ray showed minimal bilateral apical pleural thickening, and the remainder of the heart and lungs were normal.  A January 1973 X-ray showed apical scarring on the left with no acute infiltrates seen within the lung parenchyma.  The Veteran complained of chest congestion in January 1973.  In August 1973 he was noted to have shortness of breath for 15 to 20 years with all evaluations negative and seasonal asthma, for which he did not use medication.  On the Veteran's December 1974 retirement examination his lungs and chest were found to be normal.  It was noted at the retirement examination that the Veteran had had dizziness over the past eight years when going up stairs or bending over and standing up quickly.  He also was noted to have seasonal asthma for which he did not take medication and shortness of breath for the past 15 to 20 years, with all evaluations negative.	

The Veteran's post-service treatment records from the David Grant United States Air Force Medical Center indicate that he was hospitalized from December [redacted], 1989 until his death on December [redacted], 1989 with an admitting diagnosis of inflammatory lung disease.  The records indicate that a pathology report for lung tissue from December [redacted], 1989 was not available.  A death narrative from the treating physician indicates that the Veteran had cardiopulmonary arrest of unknown etiology, pending autopsy results.  

The January 1990 provisional autopsy diagnosis states that the Veteran had diffuse chronic interstitial lung disease with a clinical history of cor pulmonale and status post right upper lobe nodular resection consistent with chronic interstitial pneumonitis fibrosis.  There was also possible recent septal myocardial infarction with coronary artery disease, with 30 percent occlusion of the right coronary and left anterior descending, and with pulmonary edema.  In addition, the Veteran had left ventricular hypertrophy with a clinical history of hypertension, status post cholecystectomy and Bilroth I, right hydrocele, and diverticulosis.  There was no mention of asbestosis.

T.E.G., M.D., a VA physician, reviewed the Veteran's claims file in October 2008, which was before the records from the David Grant United States Air Force Medical Center were obtained.  Dr. G noted that interstitial lung disease was not diagnosed during service and that the apical scarring from the January 1973 X-rays was consistent with healed tuberculosis, for which the Veteran had tested positive in 1968.  It was also noted when the Veteran reported a cough productive of yellow sputum of 10 days duration in November 1971 he had smoked a pack a day for over 15 years.  Given the evidence of record and the lack of treatment records after 1973, Dr. G did not feel he could reach an opinion regarding the Veteran's interstitial lung disease without resorting to speculation.

Dr. G reviewed the claims file again in June 2010 after the records from the David Grant United States Air Force Medical Center were obtained.  He noted several times in his June 2010 report that the unavailability of the December 1989 pathology report made it difficult to render an opinion and that it would be useful to know the dates of the Veteran's service.  Dr. G indicated that the Veteran had service from 1954 to 1957 and that the Veteran was apparently in service in the 1970s.  The Board notes that the record shows that the Veteran's dates of service were from April 1954 to April 1957 and from January 1958 to June 1975.  Dr. G felt that the most likely diagnoses are interstitial lung disease, most likely diffuse alveolar inflammatory alveolitis, and chronic obstructive pulmonary disease.  The available information did not indicate that this condition was caused by service or that it was present in service.  The Board finds that the equivocal nature of the opinion makes it unclear whether Dr. G actually believed his own conclusion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  Furthermore, his comments on the dates of service indicate that he may have been mistaken as to when the Veteran served.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  Therefore, the Board cannot give probative value to Dr. G's opinion.

In an April 2011 opinion, J.F., M.D., a Veterans Health Administration (VHA) pulmonologist, concluded that if there were convincing evidence that the Veteran was exposed to asbestos during his service, it is at least as likely as not that his interstitial lung disease was causally or etiologically related to his active service.  

The Veteran's VFW representative argued, in an Informal Hearing Presentation submitted in May 2011, that the medical opinions obtained in this case did not truly resolve the matter, and placed the Board on the horns of a dilemma.  The VFW pointed out that chronic interstitial lung disease was found by the VHA expert to be as likely as not related to service if convincing evidence of in-service asbestos exposure could be shown.  The representative cited to internet information indicating the use of asbestos in military aircraft, and to the VA Adjudication Manual which discusses asbestosis exposure of certain personnel in service.  The representative waived RO review of the new evidence he had submitted. 

The Board then sought clarification of the VHA opinion, and advised the pulmonologist that the Board was conceding the Veteran's exposure to asbestos in service.  In a September 2011 addendum Dr. F opined that exposure to asbestos during active service and the autopsy result consistent with chronic interstitial fibrosis makes it at least as likely as not that the Veteran's chronic lung disease was causally or etiologically related to his active service despite the absence of asbestos bodies in the lung tissue.  The doctor's rationale referred to a medical journal article stating that there are rare cases of pulmonary fibrosis with large numbers of uncoated asbestos fibers.  Dr. F noted that uncoated fibers are typically not visualized by light microscopy, which is the method used in pathological analysis of autopsy specimens. 

Having weighed the evidence both in support and against the claim of service connection for the cause of the Veteran's death, the Board concludes that a preponderance of the evidence is not against finding in favor of the appellant.  As discussed above, Dr. G's opinion cannot be given probative value because of its equivocal nature and because it may have been based on an incorrect factual basis.  Dr. F's opinion that it is at least as likely as not that the Veteran's chronic lung disease was causally or etiologically related to his active service is probative because he applied a valid medical analysis to the significant facts of the case in order to reach his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Therefore, the Board finds that the evidence is not against finding that the Veteran's chronic interstitial lung disease was due to asbestos exposure during his active service and contributed substantially or materially to the cause of his death.  See 38 C.F.R. § 3.312.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


